Citation Nr: 1616759	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, left upper extremity.

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right upper extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971, and from November 1974 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an increased rating for diabetes mellitus, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period of appeal, the Veteran's peripheral neuropathy of the bilateral lower extremities is productive of severe incomplete paralysis, but not complete paralysis.






CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities is 30 percent disabling for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124(a), Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The Veteran contends he is entitled to an increased evaluation for diabetic peripheral neuropathy of his right and left lower extremities.  He is currently in receipt of a 10 percent rating.  The Board finds that a 30 percent evaluation, but no higher, is warranted for the entire period of appeal.  In addition, the Board is remanding for additional evidence addressing the possibility of an even higher rating.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's peripheral neuropathy is rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124(a).  Diagnostic Code 8521 provides that mild incomplete paralysis of the external popliteal nerve is rated at 10 percent disabling; moderate incomplete paralysis is rated at 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  A 40 percent rating is warranted for complete paralysis of the nerve; foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis and neuralgia are to be rated on the same scale as injury to the nerve.  38 C.F.R. §§ 4.123, 4.124.

A review of the facts reveals the following:

The Veteran underwent a Compensation and Pension (C&P) examination in October 2008 in which he informed the examiner he first noticed numbness in his thighs two to three years prior to the examination.  The numbness spread to his feet, and, at the time of the examination, involved constant numbness in his entire leg, as well as painful dysesthesias of both feet. 

Due to the numbness, pain, and tingling in his bilateral lower extremities, the Veteran struggled with ambulation, lost his balance frequently, and was unable to shop.  Throughout the day, he took frequent breaks due to his foot pain, with flare-ups occurring 12 to 15 times daily, each lasting 10 to 15 minutes.  The flare-ups are induced by prolonged standing and are manifested by pain.

In February 2009, the Veteran informed his treating provider at the VA that his neuropathy was so severe that his walking was extremely painful, and his balance was affected.  The day before his medical visit, he fell off a ladder due to his inability to feel his feet and legs.  The pain in his feet and legs rated a nine on a ten point scale when at rest and a ten on a ten point scale when walking.  Generally, the pain consisted of pins and needles, burning, and pain shooting up and down his calf which caused him to have to sit down suddenly and frequently.  The Veteran believed his neuropathy medications (as well as pain medications such as hydrocodone) were unhelpful. 

In March 2009, the Veteran informed his neurologist that he experienced diminished sensation in his legs.

In August 2010, the Veteran complained of chronic, bilateral legs and feet pain as a 10 out of a 10 point scale which felt like burning, fire, with the pain shooting up and down his calf.

In February 2013, as the Veteran was recovering from surgery in the hospital, the Veteran informed his physician he was unable to move his legs or lift them off the bed.  Moreover, the Veteran was unable to support his own weight when standing up.

In July 2014, the Veteran's daughter emailed his doctor stating that the Veteran was experiencing more pain than usual from his neck down to his feet, and his diabetes could not be controlled.  At the time, he was unable to get a full night's sleep due to the pain.

In August 2014, the Veteran informed his VA provider he had experienced chronic pain in his legs and feet for more than the past six months.

Applying the law to the facts of the situation demonstrates the Veteran should be awarded a 30 percent rating for the entire period on appeal, as the Veteran's bilateral lower extremity neuropathy more nearly approximates severe incomplete paralysis.  In this regard, as detailed by the facts above, the Veteran has complained of constant pain, numbness, and tingling since submitting his claim for an increase July 2008.  The pain prevents him from ambulating well; forces him to sit frequently; disturbs his sleeping at night; and has caused him to fall due to a lack of feeling in his feet and legs.  Moreover, the pain in his legs and feet was severe, as demonstrated by the fact that his pain ranged from an eight to a ten on a ten point pain scale.  Lastly, the Veteran experienced at least one episode where he was unable to move his legs and feet, and he was unable to stand and support his own weight.

Thus, the Board finds that the Veteran's neuropathy most nearly approximates severe incomplete paralysis of the external popliteal nerve, as contemplated by a 30 percent rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8521.

The Board finds, however, than an evaluation in excess of 30 percent is not currently warranted, as the symptoms associated with the Veteran's peripheral neuropathy of the left and right lower extremity are not productive of complete paralysis.  In short, none of the lay or medical evidence of record suggests a full left or right foot drop, the inability to dorsiflex the foot or extend the toes, or any other symptoms resulting in functional paralysis.  The record consistently reflects that the Veteran is able to stand, walk, and move and flex his legs and foot.  The Veteran has never argued that he has complete paralysis in his legs or feet, or that his is completely unable to use his lower extremities.  However, the Board is remanding for the possibility of an evaluation even higher than 30 percent

The Board's analysis above reflects an acknowledgement that there is a degree of impaired function inherent in the severe incomplete paralysis caused by the Veteran's peripheral neuropathy of the left lower extremity.  In this regard, the Veteran's reports of leg pain and numbness, his assertion that his peripheral neuropathy hinders his ability to walk and perform other activities of daily living, as well as objective evidence of painful motion and muscle weakness, speak to the factors listed in the regulation.

In sum, the evidence reflects that the symptoms of the Veteran's diabetic peripheral neuropathy of the left lower extremity currently more nearly approximate severe incomplete paralysis of the external popliteal nerve, warranting a 30 percent evaluation under Diagnostic Code 8521.

Any evaluation on an extraschedular basis will be accomplished on remand.  

ORDER

Entitlement to an evaluation of 30 percent for peripheral neuropathy of the bilateral lower extremities is granted.



REMAND

The Veteran contends that he is entitled to increased ratings for peripheral neuropathy of the right and left upper and lower extremities, and diabetes mellitus.  For the following reasons, the Board finds remands are warranted for all claims.

In November 2008, the Veteran underwent C&P examinations for all five claims.  
However, the examination lacked details, failed to render the pertinent findings-the severity of the Veteran's paralysis-and seemingly disregarded the Veteran's medical history. 

Moreover, in August 2014, the Veteran's daughter stated that the Veteran's pain and diabetes symptoms had recently worsened.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations and assertion that the conditions have worsened, new examinations are in order for each of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy. 

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's diabetes mellitus.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


